Citation Nr: 1743111	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling, as of June 22, 2011, for an acquired psychiatric disorder, to include major depressive disorder (MDD) and anxiety.

2. Entitlement to an initial compensable rating, as of June 22, 2011, for headaches.

3. Entitlement to an initial rating in excess of 50 percent disabling, as of June 22, 2011, for upper airway resistance syndrome.

4. Entitlement to an initial rating in excess of 10 percent disabling, as of June 22, 2011, for cervical muscle strain.

5. Entitlement to an initial rating in excess of 10 percent disabling, as of June 22, 2011, for lumbar muscle strain.

6. Entitlement to an initial compensable rating, as of June 22, 2011, for bilateral glaucoma.

7. Entitlement to an initial compensable rating, as of June 22, 2011, for sinusitis.

8. Entitlement to an initial compensable rating, as of June 22, 2011, for status post-operative ganglion cyst with residual scar.


REPRESENTATION

Appellant represented by:	Timothy J. Santelli, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran filed a request for a copy of her claims file in November 2016.  Additionally, in December 2016 the Veteran filed a request for a copy of her medical treatment records.  The record shows that the requested documents were provided to the Veteran in a September 2017 letter from the VA Records Management Center.

The issue of entitlement to a rating increase for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the January 2017 Board hearing, the Veteran's representative stated that the Veteran wished to withdraw her increased rating claims for upper airway resistance syndrome, cervical muscle strain, lumbar muscle strain, bilateral glaucoma, sinusitis, and status post-operative ganglion cyst with residual scar.

2. As of June 22, 2011, the Veteran experienced characteristic prostrating headache attacks on an average once a month over the last several months.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issues of entitlement to increased ratings for upper airway resistance syndrome, cervical muscle strain, lumbar muscle strain, bilateral glaucoma, sinusitis, and status post-operative ganglion cyst with residual scar, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. As of June 22, 2011, the criteria for an initial 30 percent disability rating for headaches have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 4.31, 4.124(a), Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeals

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(c) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204(b)(1) (2016).  

During the January 2017 Board hearing, the Veteran's representative stated that the Veteran wished to withdraw her increased rating claims for upper airway resistance syndrome, cervical muscle strain, lumbar muscle strain, bilateral glaucoma, sinusitis, and status post ganglion cyst with residual scar.

The request to withdraw the increased rating claims made on the record during the January 2017 Board hearing satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  As the Veteran has withdrawn her appeal as to the issues of increased ratings for upper airway resistance syndrome, cervical muscle strain, lumbar muscle strain, bilateral glaucoma, sinusitis, and status post ganglion cyst with residual scar, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review those issues.  

Accordingly, the issues of increased ratings for upper airway resistance syndrome, cervical muscle strain, lumbar muscle strain, bilateral glaucoma, sinusitis, and status post-operative ganglion cyst with residual scar, are dismissed. 


Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in February 2011 and September 2016.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Headaches

The Veteran filed a service connection claim for headaches in February 2011.  An October 2011 rating decision granted service connection for headaches and a non-compensable rating was assigned effective the day following the Veteran's separation from service, June 22, 2011, pursuant to 38 C.F.R. § 4.124(a), DC 8100.

Under DC 8100, headaches are assigned a non-compensable rating with less frequent attacks.  A 10 percent (compensable) rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), DC 8100 (2016).

The rating criteria do not define "prostrating," nor has the court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (32nd ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability;" however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran initially underwent a VA examination in March 2011.  The Veteran's headaches were described as intermittent and sharp.  Additionally, the headaches were noted to cause blurry vision and sensitivities to both light and sound.  During such episodes, the Veteran reported having to stay in bed and was unable to do anything including performing daily functions.  Frequency of headaches was reported as four times per week with episodes lasting three hours.  The Veteran was diagnosed with migraine headaches.

An August 2012 VA medical record shows the Veteran reported headaches once or twice per week.

During a January 2017 Board hearing, the Veteran testified that her migraines were mostly manifested by throbbing pain on both sides of her head.  She additionally testified that she would get headaches or migraines at any time.  The duration of her headaches reportedly lasted from 10 seconds to a couple hours.  As to severe incapacitating migraines, she testified that those manifested once or twice per month which caused her to stop what she was doing, lie down and turn off the lights.  Regarding effects of headaches on her employment, the Veteran testified that during such episodes she would usually sit at her desk until they resolved instead of going home, but that about three to four times per six month period she would go home for the day due to her headaches.

A January 2017 headache disability benefits questionnaire shows that the Veteran's headache pain was localized to one side of her head with occasional symptoms including sensitivity to light and sound.  The typical duration of her headaches was noted as less than one day with bilateral head pain.  The physician noted that the Veteran had characteristic prostrating migraines more frequently than once per month with frequent prostrating and prolonged attacks.  Lastly, the physician noted that the Veteran's headaches sometimes interfered with her ability to work.

A review of the applicable rating criteria shows that, for the most part, ratings for migraine headache disabilities are largely dependent on subjective reports of frequency and severity of headaches.  The frequency and severity of the headaches are rarely observed by a clinician, and the determination of a disability rating turns on the reports by the Veteran as well as the supporting evidence she has submitted. 

As to the issue of frequency of prostrating headaches, the record shows that the Veteran has consistently reported severe incapacitating headaches that occurred once to twice per month.  The Board notes that during her initial VA examination, the Veteran reported headaches four times per week.  In August 2012, the Veteran reported headaches once or twice per month.  Additionally, during her Board hearing the Veteran testified that her headaches and migraines would occur at any time, with episodes lasting 10 seconds to a couple hours.  As such, while the evidence shows the Veteran has reported frequent headaches, she has differentiated between the severity and duration of the types of headaches she experiences.  Specifically, the Veteran has consistently reported that severe prostrating migraines occur less frequently than headaches which she asserts cause her to stop what she is doing for a short period of time.  Importantly, as to severe incapacitating migraines, the Veteran has consistently reported the occurrence as between one to two per month.

After consideration of the totality of the record, the Board concludes that the evidence supports a finding that the Veteran's service-connected headaches have more closely approximated characteristic prostrating attacks occurring on an average once a month over the last several months, warranting an initial 30 percent disability rating.  

However, the Board does not find that the Veteran's headaches were manifested by very frequent prostrating and prolonged attacks.  A review of the evidence shows that the Veteran has more frequently reported the duration of her prostrating headaches as lasting a couple hours.  The Board finds the duration of a couple hours too short an amount of time to be considered "prolonged" and result in economic inadaptability or the potential for such.  

Importantly, even if the Board found the Veteran's headaches manifested by prostrating and prolonged attacks, the evidence of record does not support a finding that the headache symptoms have resulted in economic inadaptability.  Specifically, there is no competent evidence of record demonstrating the Veteran's headaches have resulted in severe economic inadaptability.  This is evidenced by the Veteran's testimony that she usually stays at work during her headache episodes and that she will go home three to four times in a six month period.  Moreover, given that the Veteran's prostrating migraines reportedly occurred once every several weeks, the headaches would be too infrequent to result in economic inadaptability or the potential for such during this period on appeal.

Accordingly, the Board concludes that, as of June 22, 2011, an initial 30 percent disability evaluation, but not higher, for headaches is warranted pursuant to 38 C.F.R. § 4.124(a), DC 8100.  The claim is granted.  

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected headaches was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations but the medical evidence reflects that those manifestations were not present in this case.  As to the Veteran's ratings on appeal, and as noted above, evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected headaches, but the evidence of record reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's headaches during the entire period on appeal.  The primary symptoms of the Veteran's headaches include blurry vision, pain localized to either side of her head, and sensitivity to light and sound.  The Veteran's symptoms have not been shown to be manifested by prolonged attacks or productive of severe economic inadaptability.  The Veteran is currently rated under 38 C.F.R. § 4.124(a), DC 8100, based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that she was unemployable solely because of her service-connected disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

The appeal concerning the issue of entitlement to an increased initial rating for upper airway resistance syndrome is dismissed.

The appeal concerning the issue of entitlement to an increased initial rating for cervical muscle strain is dismissed.

The appeal concerning the issue of entitlement to an increased initial rating for lumbar muscle strain is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating for bilateral glaucoma is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating for sinusitis is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating for status post-operative ganglion cyst with residual scar is dismissed.

Entitlement to an initial 30 percent disability rating, but not more, as of June 22, 2011, for headaches is granted.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran submitted a claim of entitlement to service connection for anxiety and depression in February 2011.  VA granted the claim in an October 2011 rating decision and assigned a 30 percent evaluation effective June 22, 2011, the day following the Veteran's discharge from service.  The Veteran currently asserts entitlement to at least a 50 percent disability rating.

The Veteran initially underwent a VA examination in March 2011.  She reported that her current psychological symptoms began following her deployment to Iraq.  Symptoms reported during her examination included impatience, irritability, anxiety and depression.  She also reported trouble sleeping and denied suicidal ideation.  Regarding her current social relationships, she reported that she was close with her parents and siblings.  She also reported being very close and loving with her children.  Regarding her marital relationship, she reported frequent arguing.  In addition, the Veteran reported multiple mood difficulties including dysphoria, crying spells, feelings of hopelessness and worthlessness, concentration difficulties, anxiety, excessive worries, restlessness and panic attacks.  The examiner did not find the following symptoms: impaired judgement, suspiciousness, obsessions, delusions, hallucinations, or suicidal or homicidal ideations.  Additionally, thought processes were found appropriate and the Veteran was found able to understand directions.  Lastly, the examiner found the Veteran's memory within normal limits.  The Veteran was diagnosed with depression, anxiety and insomnia and assigned a global assessment of functioning (GAF) score of 60.  The examiner further found that the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.

The Veteran underwent an initial VA mental health evaluation in September 2012.  She reported that she worked as a prison guard during her deployment to Iraq, and that she was in fear for her life every day.  She also reported that she was once exposed to a mortar attack.  She also reported lost interest in seeing family and friends and that she slept two to three hours per night.  Additionally, she reported being irritable with poor concentration and low energy.  She denied hallucinations, suicidal ideation or panic attacks.  She also reported being separated from her husband due to her depression.  The physician noted that the Veteran's mood was depressed and affect incongruently bright.  The Veteran was found to have good eye contact and her speech had a normal rate and volume.  No hallucinations were detected.  The Veteran was diagnosed with recurrent major depression and anxiety and assigned a GAF score of 50.

A November 2012 VA mental health diagnostic study noted the following moderate symptoms: loss of pleasure, self-criticalness, crying, loss of interest, loss of energy, changes in sleep pattern, irritability, concentration difficulty, tiredness or fatigue, and loss of interest in sex.  Mild symptoms included sadness, pessimism, past failure, guilty feelings, self-dislike, agitation, indecisiveness and worthlessness.  The psychologist found the Veteran's attention and concentration sufficient, and her memory intact.  She was found oriented to all spheres, her behavior cooperative, and speech clear, coherent and spontaneous.  Her mood was found normal and affect appropriate.  Additionally her thought process and content were noted as relevant, insight fair, and judgement within normal limits.  The Veteran was diagnosed with severe recurrent MDD and assigned a GAF score of 55.

In July 2016, the Veteran reported that her anxiety was "crazy" and that she was having a difficult time coping.  She also reported difficulty getting along with others at work and that her mood was sometimes depressed.  Additionally, she reported being unable to focus enough to read books.  Further, she reported intrusive memories of Iraq most days and that she tried to avoid talking about her experiences but that the memories never went away.  Hypervigilance was also reported.

A July 2016 VA mental health comprehensive assessment shows the Veteran reported difficulty getting along with others at work and that she had switched jobs several times since separation from service.  She also reported being separated from her husband due to a personality incompatibility.  She reported feeling depressed on and off, described anhedonia and amotivation.  She also reported low energy, poor concentration and slowing psychomotor.  She denied suicidal ideation, auditory hallucinations, paranoia, panic attacks, obsessions or compulsions.  She did report nightmares twice per week.  She additionally reported easy startle effect and that she avoided crowds or stimuli that reminded her of stressor events.  The physician noted the Veteran was alert and attentive with speech that was clear and coherent.  Her mood was noted as depressed and affect blunted, restricted and constricted.  Her thought process and content was normal.  Additionally, her insight was found fair and judgement within normal limits.  No cognition impairment was found.  The Veteran was diagnosed with unspecified depressive disorder and prescribed medication.

During an August 2016 mental health evaluation the Veteran reported passive suicidal ideation and stated that she wondered if her family would be better off without her.  She also reported being isolated and less social, having low frustration levels and becoming easily irritated.  The physician noted low energy, panic attacks, generalized anxiety and nightmares.  

Lastly, during a January 2017 Board hearing, the Veteran's representative asserted that the service-connected MDD should include a diagnosis for PTSD, and that her PTSD symptoms more closely approximated a 50 percent disability rating due to occupational and social impairment with reduced reliability and productivity.  The Veteran testified that she had four jobs since leaving service five years prior.  Regarding her occupational and social impairment, she testified that due to her agitation and aggravation she had a hard time dealing with people, including customers and coworkers.  She further testified that she was able to cope with her current job because she was isolated from other people.  She also indicated that she had withdrawn from doing activities with her children and that she was separated from her husband due to symptoms including anger and irritability.  Additionally, she testified that she experienced nightmares, recurrent intrusive thoughts, avoidance of stimuli that reminded her of stressful events, and endorsed hypervigilance such as checking to make sure her doors and windows were locked multiple times per day.

Initially, the Board notes that since the March 2011 VA examination, the record clearly demonstrates worsening symptoms including hypervigilance, suspiciousness, and social isolation; including increasing isolation from her children whom she initially reported having a loving and close relationship in March 2011.  Additionally, the Veteran has endorsed symptoms of impaired memory, nightmares, recurrent intrusive thoughts, and avoidance of stimuli that reminded her of stressor events.  Moreover, in August 2016, the Veteran endorsed passive suicidal ideation.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (1) (West 2014); 38 C.F.R. § 3.159(c) (4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

As such, a VA examination is necessary and a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of her acquired psychological disorder.  The examiner should review the evidence associated with the record and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's acquired psychological disorder and specify the degree of occupational or social impairment.  The examiner should provide a full multiaxial diagnosis, identify all psychological disorders diagnosed, and state whether the symptoms of such disorders can be clearly separated.  

The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, her educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  

The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


